ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 1, 2, 4-7, 9 and 10 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Gradoboev (US 4,763,772; “Gradoboev”).
Gradoboev teaches the gripping device (4).
It would not be obvious to combine the gripping device of Gradoboev with a gripping jaws, because it would require bodily incorporation of arms into Gradoboev, which would render Gradoboev inoperable.
Regarding claim 4, the most relevant prior art is Gradoboev (US 4,763,772; “Gradoboev”).
Gradoboev teaches the gripping device (4).
It would not be obvious to combine the gripping device of Gradoboev with a lower rigid gripping jaw and an upper pivotable gripping jaw, because it would require bodily incorporation of arms into Gradoboev, which would render Gradoboev inoperable.
Regarding claim 5, the most relevant prior art is Vaccallero Vaccarello (US 5,699,645).
22).
It would not have been obvious to combine the cushioning means dispensing device of Vaccallero with a robot having a robot arm on which the cushioning means dispensing device is arranged, due to requiring bodily incorporation of robot arms into Vaccallero, which would render Vaccallero inoperable.
Regarding claim 9, the most relevant prior art is Gradoboev (US 4,763,772; “Gradoboev”) in view of Vaccarello (US 5,699,645).
The combination of Vaccarello and Gradoboev clearly fails to teach the method of claim 9, as amended, as Vaccarello teaches a conveying device 24 between the cushioning means dispensing device 22 and the transport container 32. Thus, the cushioning means of Vaccarello is constrained by a conveying device between the dispensing device and the transport container such that the cushioning means is unable to travel freely through the air between the dispensing device and the transport container along a ballistic trajectory. 
Regarding claim 10, the most relevant prior art is Vaccarello (US 5,699,645).
It would not be obvious to combine Vaccallero with containers of lower height (H2) and greater height (HI) because, this would require changing the structure of Vaccallero to accommodate the varying height boxes.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731